PER CURIAM.
This disciplinary proceeding is before the Court on the complaint of The Florida Bar and the uncontested report of the referee.
In its complaint, The Florida Bar charged the respondent, Shana B. Simons, with several acts constituting theft and several acts in furtherance of an attempt to defraud an insurance company. The accused attorney failed to respond to the Bar’s complaint. The referee granted the Bar’s motion to deem the allegations admitted.
The referee recommended that respondent be found guilty of violating The Florida Bar Integration Rule, article XI, rule 11.02(3)(a) (conduct contrary to honesty, justice, or good morals), and rule 11.02(3)(b) (conduct constituting a criminal offense), and the Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1) (violation of a disciplinary rule), 1-102(A)(3) (illegal conduct involving moral turpitude), 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5) (conduct prejudicial to the administration of justice), 1-102(A)(6) (conduct adversely reflecting on fitness to practice law).
The referee recommended that respondent be disbarred and that she not be permitted to apply for readmission to The Florida Bar for a period of twenty years. We approve the referee’s report. Shana B. Simons is hereby disbarred, effective immediately. No application for her admission to The Florida Bar will be considered until the expiration of twenty years from the date of this order.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Shana B. Simons for costs in the amount of $474.12, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.